Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Reina Chavez-Romero appeals the district court’s order accepting the recommendation of the magistrate judge and granting summary judgment in favor of the defendant. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Chavez-Romero v. U.S. Department of Education, No. 6:11-cv-01639-MGL, 2012 WL 5986531 (D.S.C. filed Nov. 28 & entered Nov. 29, 2012). We deny the motion to stay as moot. We deny the motion for a copy of the record on appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.